Citation Nr: 1601217	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.  

3.  Entitlement to special monthly compensation (SMC) on account of the need for the aid and attendance of another.  

4.  Entitlement to SMC on account of the loss of use of both feet.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to July 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues were remanded by the Board in August 2015 so that the Veteran could be scheduled to testify at a Board videoconference hearing.  This was accomplished and, in October 2015, a hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The  issue of entitlement to SMC on account of the loss of use of both feet has been raised by the decision herein, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Because this issue is inextricably intertwined with the SMC aid and attendance issue, it is REMANDED to the agency of original jurisdiction (AOJ).

The issues of entitlement to special monthly compensation on account of the need for aid and attendance and loss of use of both feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected peripheral neuropathy of each lower extremity, so affects the functions of balance or propulsion as to preclude locomotion without the aid of canes or wheelchair.   
 
2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2015).
 
2.  The claim of entitlement to a special home adaptation grant lacks legal merit.  38 U.S.C.A. § 2101(a), 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An April 2012 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in August 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Special Adapted Housing and Special Home Adaptation Grant

The Veteran seeks entitlement to a special home adaptation grant and specially adapted housing.  He states that he has lost the use of each of his lower extremities as a result of peripheral neuropathy due to his service-connected diabetes mellitus residuals.  During his hearing on appeal in October 2015, he stated that these disabilities so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  He testified that he must use a wheelchair for ambulation and that his spouse must help him transfer to the wheelchair.  As discussed below, after reviewing the evidence of record in light of the applicable law and regulations, the Board agrees.  Accordingly entitlement to a special home adaptation grant is warranted, and to that extent, the appeal is allowed.  However, as will be discussed below, there is no legal merit to the Veteran's claim of entitlement to specially adapted housing.  Therefore, to that extent, the appeal is denied.  

In pertinent part, specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to:  the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).  

A review of the evidence shows that the Veteran has established service connection for the following disorders: Left lower extremity peripheral neuropathy, rated 80 percent disabling; right lower extremity peripheral neuropathy, rated 80 percent disabling; right upper extremity peripheral neuropathy, rated 70 percent disabling; left upper extremity peripheral neuropathy, rated 60 percent disabling; coronary artery disease, rated 60 percent disabling; diabetes mellitus, rated 40 percent disabling; and a lumbar spine disorder, left buttock scar, and erectile dysfunction, all rated as noncompensable.  Since August 2011, his combined rating is 100 percent.  During previous periods, the Veteran was assigned a total rating due to individual unemployability caused by his service-connected disabilities.  He has been found entitled to special monthly compensation on account of being housebound and on account of the loss of use of the creative organ.  

An examination was conducted by VA in August 2011.  At that time, the Veteran reported numbness and tingling in the feet, with no feeling at all.  He also reported burning in the extremities.  He stated that he had fallen out of bed on occasion because he was unable to feel changes in direction.  He reported severe constant pain in all extremities, moderate paresthesias of the arms and severe paresthesias of the legs, and severe numbness of all extremities.  On examination, strength testing was 1/5 in knee extension, and 0/5 in knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were decreased in the knees, and ankles.  Light touch sensation was absent in the knees and thighs, absent in the ankles and lower legs, and absent in the feet and toes.  Position sense was absent in the lower extremities.  Vibration sense was absent in all extremities.  There was no muscle atrophy.  The examiner noted evidence of trophic changes in that the Veteran had loss of hair to the lower extremities three-quarters of the way up the legs.  The examiner diagnosed complete paralysis of the sciatic nerve bilaterally, and severe incomplete paralysis of the femoral nerve (anterior crural) bilaterally.  The examiner noted the Veteran was unable to ambulate due to numbness of the legs and feet.  He did not feel them and loses balance/falls when he stands.

On VA examination in September 2013, the Veteran reported that he depended on a wheelchair or scooter for mobility.  He reported decreased sensation from the toes to the mid-thighs and burning in his feet.  An extremity examination was normal as to the legs except for shiny skin with decreased hair growth.  The Veteran reported moderate pain and paresthesias in the legs.  He reported severe numbness in the legs.  

The evidence of record shows that the Veteran demonstrates severe peripheral neuropathy of each of his lower extremities to such an extent that he needs to utilize a wheelchair for ambulation.   Thus, the evidence shows that he has the service-connected loss of use of both lower extremities which so affects the functions of balance or propulsion as to preclude locomotion without the aid of canes or a wheelchair.  As such, he meets the criteria for a special home adaptation grant set forth in 38 C.F.R. § 3.809.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a special home adaptation grant is warranted; and to that extent, the appeal is allowed.  

Having determined that the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of a special home adaptation grant under 38 U.S.C.A. § 2102(b).  Thus, his special home adaptation claim must be denied as moot.


ORDER

Entitlement to specially adapted housing is granted.  

Entitlement to a special home adaptation grant is denied.  


REMAND

Regarding the issue of entitlement to SMC on account of the need for aid and attendance, the Board notes that, in the substantive appeal submitted in response to the statement of the case furnished to the Veteran in October 2013, the Veteran requested a videoconference hearing regarding this issue.  While the Veteran was granted an award of SMC on account of being housebound, the matter of SMC on account of the need for aid and attendance has not been resolved.  Moreover, the Board notes that SMC on account of the need for aid and attendance is valued under 38 U.S.C.A. § 1114(l) (West 2014), which also governs loss of use of both lower extremities.  As noted in the introduction, in light of the decision herein, the AOJ should adjudicate the matter of SMC at the "l" level prior to scheduling the Veteran for an additional hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should appropriately develop and adjudicate the issue of entitlement to special monthly compensation based on loss of use of both feet.

2.  Unless the benefit sought on appeal is granted in full, the AOJ should schedule the Veteran for a videoconference hearing regarding the issue of entitlement to SMC on account of the need for the aid and attendance of another person.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


